DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/5/2021 has been entered.
The following non-final Office Action (“Action”) is in reply to the Response filed 4/5/2021 (“April Resp.”). In the April Resp., claims 1, 4, 6, 8, 9, 14, and 16 are pending.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments and Amendments
Previously Presented Claim Objections
The previously presented objections to claims 1, 4, 6, 8, 9, 11-14, and 16 are withdrawn in light of the claim amendments submitted with the April Resp.

Previously Presented Section 112 Rejections
The previously presented rejections under 35 U.S.C. §§ 112(b), 112(d) of claim 12 are withdrawn because the claim has been canceled.

Previously Presented Prior Art Rejections

However, Kazmi [(U.S. 2016/0261394)] does not disclose or suggest that the MBMS frequency type indicator indicates whether a type of a certain MBMS frequency related to the MBMS service is a first type, a second type, or a third type, where the second type defines second subframes other than the first subframes #1, #2, #3, #6, #7 and #8 in a radio frame for the MBSFN transmission, and the MBSFN transmission via the second type is performed by at least one subframe among the first subframes and the second subframes, as described in amended claim 1. Further, Kazmi is silent regarding a UE (i) receiving, from a network through System Information Block 15 (SIB 15), an MBMSfrequency type indicator indicating whether a type of a certain MBMSfrequency related to the MBMS service is a first type, a second type, or a third type, (ii) determining whether the type of the certain MBMS frequency indicated by the received MBMS frequency type indicator is supported by the UE, (iii) considering the certain MBMS frequency to be part of MBMS frequencies of interest based on a determination that the type of the certain MBMS frequency is supported by the UE, and (iv) transmitting, to the network, an MBMS interest indication informing the MBMS frequencies of interest, as described in amended claim 1.

April Resp. 10 (emphasis original).

This argument is argument is persuasive, thus, the previously presented prior art rejections under 35 U.S.C. §§ 102(a)(2) and 103 using Kazmi are withdrawn. However, upon further search and consideration, new grounds of rejection are presented below.

Claim Interpretation
Independent claims 1 and 14 recite “a first type, a second type, or a third type” and further define these “types” in wherein clauses at the end of each claim. Because of the word “or”, the broadest reasonable interpretation will be that so long as at least one type is taught in the prior art, this meets the language of the claim. In other words, there is no requirement that any prior art must teach each of “a first type,” “a second type,” and “a third type” in order to teach or suggest the claimed invention. Thus, under a broadest reasonable interpretation, the “third type” is not given any patentable weight since it is not required by the current claim language.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over newly cited U.S. 2017/0290014, to Kim et al. (“Kim ‘014”), in view of newly cited U.S. 2016/0014571, to Lee et al. (“Lee”), both of which are in the same field of MBMS communication as the claimed invention.

Regarding claim 14, Kim ‘014 teaches:
A user equipment (UE) configured to receive a multimedia broadcast multicast service (MBMS) service in a wireless communication system, the UE comprising: a memory; a transceiver; and a processor operatively coupled to the memory and the transceiver (Kim ‘014, Fig. 5G shows a UE according to the various embodiments (in particular Figs. 2I, 2K), the UE having a transceiver 5g-00 and processor (controller) 5g-20, see ¶¶ 366-368, and memory, see ¶ 372), and configured to:
receive, from a network through System Information Block 15 (SIB 15), an MBMS frequency type indicator indicating whether a type of a certain MBMS frequency (Kim ‘014, Figs. 2I, 2K, steps 2i-05, 2k-25, ¶¶ 107, 175-184, 188, where an SIB15 is received for selection of a normal or dedicated carrier (i.e., at least two types), and indicates the (certain) carrier frequency); and 
determine whether the type of the certain MBMS frequency indicated by the received MBMS frequency type indicator is supported by the UE; consider the certain MBMS frequency to be part of MBMS frequencies of interest based on a determination that the type of the certain MBMS frequency is supported by the UE (Kim ‘014, Figs. 2I, 2K, steps 2i-05, 2i-10, 2k-25, 2k-30, 2k-50, ¶¶ 107, 175-184, 188, without more detail in the claim as to how the determining is carried out, the fact that the UE configures subframes for transmission based on the received indicator means the UE has determined the frequency is supported by the UE and is of interest); 
… 
wherein the first type of the MBMS frequency defines first subframes #1, #2, #3, #6, #7, and #8 in a radio frame for the MBSFN transmission, and the MBSFN transmission via the first type is performed by at least one subframe among the first subframes (Kim ‘014, ¶ 177, FDD/FS1 in a standard MBSFN subframe is a first type), 
wherein the second type of the MBMS frequency defines second subframes, other than the first subframes #1, #2, #3, #6, #7, and #8 in the radio frame for the MBSFN transmission, and the MBSFN transmission via the second type is performed by at least one subframe among the first subframes and the second subframes (Kim ‘014, ¶ 177, FDD/FS1 in an extended MBSFN subframe is a second type),
… and
wherein subframes are indexed in the radio frame starting from subframe #0 (Kim ‘014, ¶ 177).

Kim ‘014 does not teach the additionally recited limitations. Lee remedies this and teaches that the UE is configured to “transmit, to the network, an MBMS interest indication informing the MBMS frequencies of interest (Lee, Fig. 10, step 1034, ¶ 71); and receive, from the network, the MBMS service by multicast broadcast single frequency network (MBSFN) transmission via the certain MBMS frequency based on the MBMS frequency type indicator in response to the MBMS interest indication (Lee, Fig. 10, step 1038, ¶ 71).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the interest indication having frequencies of interest and MBMS See Lee, ¶ 65.
As noted above, the “third type” and “wherein the third type of the MBMS frequency denotes that all subframes in the radio frame are configured for the MBSFN transmission, and the MBSFN transmission via the third type is performed by at least one subframe of all the subframes” limitations are given no patentable weight since the current claim language does not require it.

Regarding claim 1, the claim is directed to a “method for receiving, by a user equipment (UE), a multimedia broadcast multicast service (MBMS) service in a wireless communication system” with steps virtually identical to the functions performed by the UE of claim 14. As a result, claim 1 is rejected as obvious under section 103 over Kim ‘014 and Lee for the same reason as were presented above in the rejection of claim 14.

Regarding claim 4, which depends from claim 1, Kim ‘014 further teaches “the first type of the MBMS frequency is on an MBMS/unicast-mixed cell, which performs MBSFN transmission and/or unicast transmission.” Kim ‘014, Fig. 2D, a cell is unicast/MBMS mixed.

Regarding claim 16, which depends from claim 1, Kim ‘014 further teaches “the second subframes includes subframes #4 and #9 in the radio frame for the MBSFN.” Kim ‘014, ¶ 177.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘014 in view of Lee, and in further view of previously cited U.S. 2018/0263074, to Wang et al. (“Wang”), all of which are in the same field of MBMS transmission as the claimed invention.

Regarding claim 6, which depends from claim 1, Kim ‘014 further teaches “the second type of the MBMS frequency is on [an] … [MBMS/unicast]-mixed cell, which performs MBSFN transmission and/or unicast transmission.” Kim ‘014, Fig. 2D, ¶¶ 152-154, a cell is unicast/MBMS mixed. While Kim ‘014 teaches an MBMS cell, Kim ‘014 does not teach that the MBMS is a “further enhanced MBMS” system. Wang remedies this and teaches a similar system to Kim ‘014 in which there are MBMS services in a wireless system, including those used for further enhanced MBMS. Wang, ¶ [0036]. In other words, both an MBMS and FeMBMS system function to perform MBSFN transmissions and are both capable of performing unicast and/or FeMBMS transmissions. See id. Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to substitute an MBMS system, such as in Kim ‘014, with an FeMBMS system, such as in Wang, and expect the systems to predictably operate the same, especially as recited in claim 6. Id.

Regarding claim 8, which depends from claim 6, Kim ‘014 further teaches “in the [MBMS/unicast]- mixed cell, an indication is provided indicating whether each subframe in the radio frame is used for the MBSFN transmission or the unicast transmission.” Kim ‘014, Figs. 2I, 2K, steps 2i-05, 2k-25, ¶¶ 107, 175-184, 188. While Kim ‘014 teaches an MBMS cell, Kim ‘014 does not teach that the MBMS is a “further enhanced MBMS” system. Wang remedies this and teaches a similar system to Kim ‘014 in which there are MBMS services in a wireless system, including those used for further enhanced MBMS. Wang, ¶ [0036]. In other words, both an MBMS and FeMBMS system function to perform MBSFN transmissions and are both capable of performing unicast and/or FeMBMS transmissions. See id. Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to substitute an MBMS system, such as in Kim ‘014, with an FeMBMS system, such as in Wang, and expect the systems to predictably operate the same, especially as recited in claim 8. Id.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: claim 9 depends from claim 1 and further recites that “the third type of the MBMS frequency is on an MBMS-dedicated cell.” As noted above, however, claim 1 is interpreted (and rejected) under a broad reasonable interpretation in which the “third type” feature is given no patentable weight. None of the cited prior art of record, either alone or when combined, teaches or suggests the “third type” of MBMS service, in particular, the where “the third type of the MBMS frequency denotes that all subframes in the radio frame are configured for the MBSFN transmission, and the MBSFN transmission via the third type is performed by at least one subframe of all the subframes.” For example, Kim ‘014 only describes two types of subframe configurations, none of which are “all subframes in the radio frame”. See Kim ‘014 ¶ 177.
Should the features of claim 9 be amended into claim 1 (and/or claim 14), applicant is advised that the amendment must require “the third type” to be interpreted into the claim, unlike the current claim language.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 2016/0337876, 2015/0071160, and 2014/0105095 all describe various features with respect to MBMS configuration, including SIB15 transmission and frequencies of interest.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA KADING/               Primary Examiner, Art Unit 2413